RESPONSE TO AMENDMENT

Claims 8-11 are pending in the application.  Claims 1-7 have been cancelled.
Amendments to the claims, filed September 12, 2022, have been entered in the above-identified application.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claim 8-11 is rejected under 35 U.S.C. 103 as being unpatentable over Calhoun (U.S. 5,589,246) in view of Kato (U.S. Pat. Pub. 2008/0193695) and Yanai (U.S. Pat. Pub. 2005/0202213).
Regarding claims 8-11, Calhoun discloses a heat activatable adhesive articles that can permit air to pass through (col. 11, lines 51-55) to prevent air entrapment or wrinkles (col. 1, lines 13-14).  Calhoun teaches an article (Abstract) comprising a polymeric carrier film (Col. 8, lines 23-25) and an exposed adhesive composition surface thereon (Col. 4, lines 7-10) with an inert, permanent particulate deposition on part of the said exposed adhesive composition surface (Col. 4, lines 10-11).  Calhoun additionally teaches the adhesive composition is comprised from the group including rubber, synthetic rubber, solvent rubber, silicone, or acrylic (Col. 10, lines 21-25).  Calhoun further teaches a layer of adhesive can be added on the exposed surface of the particulate in order to render the article repositionable (Col. 10, lines 52-54).  Thus, the particulate deposition would result in improved removability when adhered to architectural glass.  Furthermore, the carrier film comprises a plurality of spaced-apart projections that have a small hole, e.g. perforated, in the top to allow air bleed, e.g. gas channels (col. 6, lines 45-50 and 55-60).
Calhoun fails to teach the carrier layer is a foam.
Kato disclose a pressure-sensitive adhesive sheet to which air entrapment and blistering can be prevented or eliminated (Paragraph [0001]).  Kato teaches that the base material, e.g. carrier layer, is not particulate limited so long as it is a material has gas-passing channels, such as, perforated polymer films and open cell polymer foams (Paragraphs [0085], [0087] and [0089]).  Therefore, because perforated polymer films and open cell polymer foams were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute an open cell polymer foam for a perforated polymer film.
Calhoun in view of Kato fails to teach the plastic foam laminate is designed to reduce the heat transfer through architectural glass.
Yanai teaches that plastic foams reduce heat transfer by means of the low thermal conductivity properties of their bulk and that the thermal resistance is proportional to the thickness of the material (Paragraph [0002]).
Therefore, the exact reduction of the heat transfer through architectural glass is deemed to be a result effective variable with regard to the thickness of the plastic foam laminate.  It would require routine experimentation to determine the optimum value of a result effective variable in the absence of a showing of criticality in the claimed range.  MPEP 2144.05 II B.  One of ordinary skill in the art would have been motivated by Yanai to vary the thickness of the plastic foam laminate of Calhoun in view of Kato in order to achieve the desired reduction in heat transfer.  
	
ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed September 12, 2022 regarding the rejections of record have been carefully considered but are deemed unpersuasive.
Applicant argues that the Calhoun’s particles must be modified (e.g. sublime, melt, collapse, shrink) and therefore, Calhoun teaches that chemical changes of its particulates is required whereas the instantly claimed particles are inert.
However, whether Calhoun’s particles collapse or shrink, they are still permanent and inert, i.e. are chemically inactive and do not undergo any chemical reactions, which is what is required in the claims.  The claims do not exclude the particles from being modified in other ways.  Therefore, Applicant’s arguments are deemed unpersuasive.
Applicant argues that Calhoun never teaches its particles are deposited on a plastic foam insulating layer but rather a carrier film.
However, as discussed above, Kato is relied upon for teaching the plastic foam layer, not Calhoun.  Therefore, Applicant’s arguments are deemed unpersuasive.
Applicant argues that Calhoun teaches away from using the adhesive on architectural glass and being removable from architectural glass because Calhoun teaches utilizing its adhesive in different application.
However, there is nothing in Calhoun that teaches away from the adhesive being removable from architectural glass nor does Calhoun prohibit the adhesive from being used on architectural glass.  Therefore, Applicant’s arguments are deemed unpersuasive.
Applicant argues that when combined with Kato, their polymer film/foam adhesives do not include “removable” adhesives because Kato’s film/foam requires holes or perforations for uncured adhesive composition to form on the film/foam whereas the instant specification uses adhesive layers that are fully cured.  Applicant argues that the instant invention makes windfall energy savings from the laminated foam which covers the micro channels with plastic film and the fewer the micro channels or perforations, the better the lamination saves energy whereas Kato improves its curing process by maximizing perforations.
However, Kato is not relied upon to teach the adhesive but rather the carrier layer being foam.  Additionally, the instant claims do not include limitations requiring laminated foam which covers the micro channels with plastic films nor do the instant claims require that there are no holes through the adhesive layer.  Therefore, Applicant’s arguments are deemed unpersuasive.
Applicant argues that Yanai does not choose singularly, a plastic foam laminate for architectural glass as the preferred material, but refers to it as just another insulation material and Yanai cannot be added to the 103 rejection because insulating architectural glass is not in his specification and Yanai fails to document any energy savings at all.
As discussed above, Yanai teaches that plastic foams reduce heat transfer by means of the low thermal conductivity properties of their bulk and that the thermal resistance is proportional to the thickness of the material (Paragraph [0002]).  Therefore, the exact reduction of the heat transfer through architectural glass is deemed to be a result effective variable with regard to the thickness of the plastic foam laminate.  It would require routine experimentation to determine the optimum value of a result effective variable in the absence of a showing of criticality in the claimed range.  MPEP 2144.05 II B.  One of ordinary skill in the art would have been motivated by Yanai to vary the thickness of the plastic foam laminate of Calhoun in view of Kato in order to achieve the desired reduction in heat transfer.  As such, Applicant’s arguments are deemed unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
December 17, 2022           

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788